Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158079                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 158079
  v                                                                  COA: 341351
                                                                     Ingham CC: 13-000137-FC
  NATHAN GENTRY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to withdraw his
  application for leave to appeal is GRANTED. The application is dismissed with prejudice
  and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2018

                                                                                Clerk